On January 30, 1996, the Court revoked the defendant’s deferred imposition of sentence and ordered that the defendant, Charles Raymond Doyle, be sentenced to the Department of Corrections and Human Services, State of Montana, for a period often (10) years for the crime of Forgery. The Department of Corrections and Human Services may place the Defendant, Charles Raymond Doyle, into an appropriate community based program, facility, or a State correctional institution. The Court recommends that the Defendant enter and complete the program at the Missoula or Butte Pre-Release Center. In the event defendant is paroled or placed on probation, the Court recommends that terms and conditions of parole or probation apply as stated in the January 30, 1996 judgment. The defendant shall receive credit for one hundred twenty-five (125) days time served, as of January 30,1996, by reason of prior incarceration.
On May 24,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 24th day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Charles R. Doyle for representing himself in this matter.